1
2
3                                                        JS-6
4
5
6
7
8
9
10                        UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                             EASTERN DIVISION
13
     GEORGE M. MEDAK,                   No. EDCV 18-00302 MWF(KKx)
14
             Plaintiff,                 DISMISSAL ORDER
15
                    v.                  Honorable Michael W. Fitzgerald
16                                      United States District Judge
     UNITED STATES OF AMERICA,
17
             Defendant.
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2    separately filed stipulation of the parties, this action is dismissed with prejudice. Each
3    party shall bear its own fees, costs, and expenses.
4
5                                                     ________________________________
                                                      __
                                                       _________ __________ _____________
      Dated: October 23, 2018
6                                                     MICHAEL
                                                      MICHAEL W   W.. FITZG
                                                                      FITZGERALD
                                                                           GERALD
                                                      United States District JJudge
                                                                               udge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
